Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected because the lead lines associated with reference character 60 in figures 16-20 are not directed to the outer surface as disclosed.
The drawings are objected because the lead line associated with reference character 42 in figures 19 is not directed to the upper surface of the cap as disclosed.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "18" and "24" have both been used to designate threads.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate two different structures between figures 4 and 16.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 43.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because reference characters "14a" and "14b" have all been used to designate the same cap in paragraph 0032.  
The disclosure is objected to because reference character “42” has been used to designate upper surface of the cap and inner bottom surface of the shell.  
The abstract of the disclosure is objected to because it contains the form and legal phraseology of “comprises”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 13 is objected to because of the following informalities:  “an upper surface” of lines 3-4 should be corrected to “the upper surface”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “an outer surface” of line 2 should be corrected to “the outer surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 11 and 13 is a relative term which renders the claim indefinite. The term “identical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “substantially” in claim 13 is a relative term which renders the claim indefinite. The term “equally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites the limitation "the fabric bag" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 6793076) further in view of Palmer (US 20210214116).
Claim 1:  Luo discloses a glass bottle protective enclosure 10 (hazardous material shipping container), comprising: a lower bottle container 12 (shell) having external threads 44 (first threaded portion) at a first end thereof, a base 14 (closed second end) opposite the first end; shock absorbing protrusions 30 (cushioning material) inside the lower bottle container 12 (shell); a bottle container cap 36 having internal threads 46 (second threaded portion) adapted to mate with the external threads 44 (first threaded portion) and a recess on a lower surface wherein the recess is adapted to receive an upper portion of some material container (see annotated fig. 1 below).
Luo does not disclose the container comprising inwardly extending ribs and outwardly extending flutes, wherein the ribs and flutes are disposed between the first end and the second end.
Palmer teaches a container having a rim portion 300, a bottom portion 100 opposite the rim portion 300, inwardly extending ribs, and outwardly extending flutes, wherein the ribs and flutes are disposed between the rim portion 300 and the bottom portion 100 (see fig. 1, 4 and annotated fig. 5 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lower bottle container 12 (shell) to have inwardly extending ribs and outwardly extending flutes disposed between the first end and the base 14 (closed second end), as taught by Palmer, in order to provide reinforcement and increased crush resistance.

    PNG
    media_image1.png
    431
    463
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    662
    300
    media_image2.png
    Greyscale

Claim 11:  The combination discloses wherein the inwardly extending ribs are substantially identical to one another and equally spaced about an inner surface of the lower bottle container 12 (shell) and the outwardly extending flutes are substantially identical to one another and equally spaced about an outer surface of the lower bottle container 12 (shell) and each first rib is equally spaced between adjacent flutes (see P. 0046 ‘116).

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 6793076) and Palmer (US 20210214116) as applied to claim1 above, and further in view of Foley (US 20180194522).
Claim 2:  The combination discloses the claimed invention except for wherein the cap further has a upwardly extending member disposed on an upper surface.
Foley teaches a cap 41 having a projecting element 44 (upwardly extending member) in the form of a hexagonal head disposed on an upper surface (see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bottle container cap 36 to have a projecting element 44 (upwardly extending member) in the form of a hexagonal head disposed on an upper surface, as taught by Foley, in order to permit a user to loosen the bottle container cap 36 using a socket.
Claim 3:  The combination discloses the claimed invention except for wherein the cap further has a upwardly extending hexagonal projection disposed on an upper surface.
Foley teaches a cap 41 having a projecting element 44 (upwardly extending hexagonal projection) in the form of a hexagonal head disposed on an upper surface (see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bottle container cap 36 to have a projecting element 44 (upwardly extending hexagonal projection) in the form of a hexagonal head disposed on an upper surface, as taught by Foley, in order to permit a user to loosen the bottle container cap 36 using a socket.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 6793076) and Palmer (US 20210214116) as applied to claim 1 above, and further in view of Lambrecht (US 20190389715).
Claim 4:  The combination discloses a glass container 100 (material container) disposed inside the shock absorbing protrusions 30 (cushioning material) inside the lower bottle container 12 (shell), wherein the glass container 100 (material container) is captured snugly within the lower bottle container 12 (shell) (see fig. 1).
The combination does not disclose a fabric bag captured snugly within the shell.
Lambrecht teaches a glass container 7 located inside a sleeve 5 (fabric bag) made of a flexible fabric (see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a sleeve 5 (fabric bag) made of a flexible fabric surrounding the glass container 100 and therefore captured snugly within the lower bottle container 12 (shell), as taught by Lambrecht, in order to further resist breakage.
Claim 5:  The combination discloses the claimed invention except for wherein the cushioning material comprises a fabric bag.
Lambrecht teaches a glass container 7 located inside a sleeve 5 (cushioning material comprising a fabric bag) made of a flexible fabric (see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a sleeve 5 (cushioning material comprising a fabric bag) made of a flexible fabric surrounding the glass container 100, as taught by Lambrecht, in order to further resist breakage.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 6793076) and Palmer (US 20210214116) as applied to claim 1 above, and further in view of Alho (US 8826780).
Claim 9:  The combination discloses the inwardly extending ribs comprising first ribs (see annotated fig. 5 ‘116 above).
The combination does not disclose the cap including radial gussets defining second ribs on an upper surface.
Alho teaches a cap 10b having ribs 14b (radial gussets defining second ribs) on an upper surface, a circular inner wall 24, wall 16b, and reinforcing walls 26 (see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the upper surface of the bottle container cap 36 with ribs 14b (radial gussets defining second ribs), a circular inner wall 24, wall 16b, and reinforcing walls 26, in view of Alho, in order to strengthen and reinforce the bottle container cap 36 against impacts.
Claim 10:  The combination discloses the inwardly extending ribs comprising first ribs (see annotated fig. 5 ‘116 above).
The combination does not disclose the cap including radially extending second ribs of constant height on an upper surface.
Alho teaches a cap 10b having ribs 14b (radially extending second ribs) of constant height on an upper surface, a circular inner wall 24, wall 16b, and reinforcing walls 26 (see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the upper surface of the bottle container cap 36 with ribs 14b (radially extending second ribs) of constant height, a circular inner wall 24, wall 16b, and reinforcing walls 26, in view of Alho, in order to strengthen and reinforce the bottle container cap 36 against impacts.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 6793076) and Palmer (US 20210214116) as applied to claim 1 above, and further in view of Davis (US 4461391).
Claim 12:  The combination discloses the claimed invention except for wherein the cap includes serrations disposed on an outer surface.
Davis teaches a closure 1 having serrations disposed on an outer surface (see fig. 3 and C. 3 L. 31-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bottle container cap 36 to have serrations on an outer surface, as taught by Davis, in order to provide better grip to a user for removing the bottle container cap 36.

Claim(s) 1, 2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diminick (US 10273038) further in view of Simon (US 4560069).
Claim 1:  Diminick discloses an overpack drum assembly 10 (hazardous material shipping container), comprising: a container base 12 (shell) having external threads 16 (first threaded portion) at a first end thereof, a closed second end opposite the first end, inwardly extending ribs, and outwardly extending flutes, wherein the ribs and flutes are disposed between the first end and the second end; a lid 30 (cap) having internal threads 34 (second threaded portion) adapted to mate with the external threads 16 (first threaded portion) and a recess on a lower surface wherein the recess is adapted to receive an upper portion of some material container (see annotated fig. 1 and 4 below).
Diminick does not disclose a cushioning material inside the shell. 
Simon teaches a cylindrical metal can 10 with a glass bottle 16 containing a hazardous material disposed in the interior of the can 10, where a bottom foam disc 22, central hollow foam cylinder 24, and top foam disc 26 (cushioning materials) are within the can 10 and surround the glass bottle 16 (see fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the overpack drum assembly 10 (hazardous material shipping container) of Diminick with a bottom foam disc (cushioning material), as taught by Simon, in order to cushion held contents from impact.


    PNG
    media_image3.png
    666
    481
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    478
    300
    media_image4.png
    Greyscale

Claim 2:  The combination discloses wherein the lid 30 (cap) further has a sidewall 46 (upwardly extending member) disposed on an upper surface (see fig. 6).
Claim 6:  The combination discloses a gasket 29 (O-ring) disposed between the container base 12 (shell) and the lid 30 (cap) (see fig. 4).
Claim 7:  The combination discloses a gasket 29 (O-ring) disposed between a curved recess in the lid 30 (cap) and a curved upper circumferential end surface of the container base 12 (shell) when the lid 30 (cap) is disposed on the container base 12 (shell) (see fig. 4).
Claim 8:  The combination discloses wherein the inwardly extending ribs comprise first ribs and the lid 30 (cap) includes sidewalls 46 (second ribs) on an upper surface (see fig. 6).

Claim(s) 1, 2, 4-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galer (US 4034886) further in view of Palmer (US 20210214116) and Greminger (US 4573578).
Claim 1:  Galer discloses a hazardous material shipping container, comprising: a pail 200 (shell) having a first threaded portion at a first end thereof, a bottom wall section 232 (closed second end) opposite the first end; a lid 100 (cap) having screw threads 111 (second threaded portion) adapted to mate with the first threaded portion and a recess on a lower surface wherein the recess is adapted to receive an upper portion of a material container (see annotated fig. 1 and 3 below and fig. 2).
Galer does not disclose inwardly extending ribs, and outwardly extending flutes, wherein the ribs and flutes are disposed between the first end and the second end or a cushioning material inside the shell.
Palmer teaches a container having a rim portion 300, a bottom portion 100 opposite the rim portion 300, inwardly extending ribs, and outwardly extending flutes, wherein the ribs and flutes are disposed between the rim portion 300 and the bottom portion 100 (see fig. 1, 4 and annotated fig. 5 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pail 200 (shell) to have inwardly extending ribs and outwardly extending flutes disposed between the first end and the bottom wall section 232 (closed second end), as taught by Palmer, in order to provide reinforcement and increased crush resistance.
Greminger teaches a package 10 having a hazardous liquid container 11 in the form of a glass bottle having a body 12 and a cap 13, the container 11 entirely enclosed within a hazardous liquid permeable container fragment retaining jacket 16 (cushioning material in the form of a fabric bag) of a textile fabric with sufficient strength to retain at least the larger fragments of the bottle if ruptured, the jacket 16 surrounded by a second jacket 17 having a hazardous liquid swellable and permeable body 22, the second jacket 17 surrounded by jacket 18, the jacket 18 surrounded by vapor impermeable outer jacket 26 in the form of a tough plastic bag, wherein the package 10 is generally placed into another container with loose fill dunnage added to the container (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have packaged the package 10 within the hazardous material shipping container of Galer and surrounded by loose fill dunnage such that the package 10 was snug, as taught by Germinger, in order to transport hazardous material in a manner in which impacts to the hazardous material are reduced.

    PNG
    media_image5.png
    430
    232
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    141
    445
    media_image6.png
    Greyscale

Claim 2:  The combination discloses the lid 100 (cap) having a thin plastic member 105 (upwardly extending member) disposed on an upper surface (see fig. 1b).
Claim 4:  The combination discloses the hazardous material shipping container in combination with a container 11 (material container) disposed inside the hazardous liquid permeable container fragment retaining jacket 16 (cushioning material) inside the pail 200 (shell) wherein the container 11 (material container) and the hazardous liquid permeable container fragment retaining jacket 16 (cushioning material in the form of a fabric bag) are captured snugly within the pail 200 (shell).
Claim 5:  The combination discloses the hazardous liquid permeable container fragment retaining jacket 16 (cushioning material) comprising a fabric bag (see fig. 1 ‘578).
Claim 6:  The combination discloses a gasket 300 (O-ring) disposed between the pail 200 (shell) and the lid 100 (cap) (see fig. 3).
Claim 7:  The combination discloses a gasket 300 (O-ring) disposed between a curved recess in the lid 100 (cap) and a curved upper circumferential end surface of the pail 200 (shell) when the lid 100 (cap) is disposed on the pail 200 (shell) (see fig. 3).
Claim 8:  The combination discloses wherein the inwardly extending ribs comprise first ribs and the lid 100 (cap) includes thin plastic members 105 (second ribs) on an upper surface (see fig. 1b).
Claim 9:  The combination discloses wherein the inwardly extending ribs comprise first ribs and wherein the lid 100 (cap) includes thin plastic members 105 (radial gussets defining second ribs) on an upper surface (see fig. 1b).
Claim 11:  The combination discloses wherein the inwardly extending ribs are substantially identical to one another and equally spaced about an inner surface of the pail 200 (shell) and the outwardly extending flutes are substantially identical to one another and equally spaced about an outer surface of the pail 200 (shell) and each first rib is equally spaced between adjacent flutes (see P. 0046 ‘116).
Claim 12:  The combination discloses wherein the lid 100 (cap) includes serrations disposed on an outer surface (see annotated fig. 1b below).

    PNG
    media_image7.png
    148
    250
    media_image7.png
    Greyscale

Claim 13:  The combination discloses wherein the lid 100 (cap) further has a hollow bar 130 and thin plastic member 105, either of which read on an upwardly extending member, disposed on an upper surface, wherein the inwardly extending ribs comprise first ribs, wherein the lid 100 (cap) includes thin plastic members 105 (second ribs) on an upper surface, wherein the hazardous liquid permeable container fragment retaining jacket 16 (cushioning material) comprising a fabric bag, and wherein the inwardly extending ribs are substantially identical to one another and substantially equally spaced about an inner surface of the shell and the outwardly extending flutes are substantially identical to one another and equally spaced about an outer surface of the shell and each first rib is equally spaced between adjacent flutes, and further including gasket 300 (O-ring) disposed between a circumferential curved recess in the lid 100 (cap) and a curved upper circumferential end surface of the pail 200 (shell) (see P. 0046 ‘116, fig. 1, 4 and annotated fig. 5 above of ‘116, fig. 1 ‘578, annotated fig. 1 and 3 above and fig. 2).
Claim 14:  The combination discloses wherein the lid 100 (cap) includes serrations disposed on an outer surface (see annotated fig. 1b above).
Claim 15:  The combination discloses the hazardous material shipping container in combination with a container 11 (material container) disposed inside the hazardous liquid permeable container fragment retaining jacket 16 (cushioning material) inside the pail 200 (shell) wherein the container 11 (material container) and the hazardous liquid permeable container fragment retaining jacket 16 (cushioning material in the form of a fabric bag) are captured snugly within the pail 200 (shell).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. RE 24767, US 4880119, and US 5040678 are pertinent to fabric bags, US 9757306, US 2915640, and US 5219504 are pertinent to inner containers, US 5219504, US 4880119, US 3621994, and US 5437387 are pertinent to cushioning material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/           Primary Examiner, Art Unit 3736